United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q (MarkOne) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commissions file number 001-12000 ECO-TRADE CORP. (f/k/a Yasheng Eco-Trade Corp.) (Exact name of registrant - registrant as specified in its charter) Delaware 13-3696015 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1915 Eye Street, N.W. Washington, D.C.20006 (Address of principal executive offices) (202) 536-5191 Issuer’s telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of Exchange Act). Yes No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $0.001 par value (Class) (Outstanding at November 1, 2011) ECO-TRADE CORP. (F/K/A YASHENG ECO-TRADE CORP.) INDEX Part I – Financial Information Item 1 Financial Statements ConsolidatedBalance Sheets as of September 30, 2011 (unaudited) and December 31, 2010 2 ConsolidatedStatements of Operations for the nine months ended September 30, 2011 and 2010(unaudited) 3 ConsolidatedStatements of Cash Flows for the nine months ended September 30, 2011 and 2010 (unaudited) 4 Notes to the Unaudited Consolidated Financial Statements (unaudited) 5 Item 2 Management’s Discussion and Analysis or Plan of Operation 18 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4 Controls and Procedures 20 Part II – Other Information Item 1 Legal Proceedings 20 Item 2 Unregistered Sales Of Equity Securities And Use Of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Submission Of Matters To A Vote Of Security Holders 21 Item 5 Other Information 21 Item 6 Exhibits 21 Signatures 23 PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Management’s Representation of Interim Financial Information Eco-Trade Corporation prepared the accompanying financial statements without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles may have been shortened or omitted as allowed by such rules and regulations. Management believes that the disclosures are adequate to make the information presented not misleading. These financial statements include all of the adjustments that, in the opinion of management, are necessary for a fair presentation of financial position and results of operations. All such adjustments are of a normal and recurring nature. These financial statements should be read in conjunction with the audited financial statements at December 31, 2010 included in the Annual Report on Form 10-K and the associated amendments for the year then ended.The results of operations for the periods presented are not necessarily indicative of the results we expect for the full year. 1 ECO-TRADE CORP. (f/k/a Yasheng Eco-Trade Corp.) Consolidated Balance Sheet September 30, December 31, (unaudited) (audited) ASSETS Current assets: Cash and cash equivalents $
